Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This office action is in response to the applicant’s communication received on January 6, 2020.

Claim Status
Claims 1-20 had been presented.
Claims 17-20 have been withdrawn.
Claims 1-20 are pending.

Election/Restriction Acknowledgement
The applicant’s election, with traverse, of Group I, claims 1-16 is acknowledged. 
The applicant asserts that there is no serious burden on the Examiner to search all claims of the present application together since the “payment credentials” generally refers to “a payment account number or a payment number and related account information or a bank account number or data required to initiate an ACH transaction” (see also dependent claims 18 and 19). As can be seen, the “payment credentials” encompasses ACH transaction classified in CPC G06Q20/023 and also encompasses related account information such as electronic credentials classified in CPC G06Q20/3821. As such, the invention require a different field of search (for example, searching different 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement.

Information Disclosure Statement (IDS)
The IDS received on October 18, 2019 is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites, in part, receiving a request … to link a payment card to a payment card account owned by the account holder. The claim further recites that this receiving includes receiving a payment card identification number displayed in associated with the payment card. The claim mapping the payment token (e.g. from looking up using the payment card identification number that was received) to a payment card account number that identifies said payment card account owned by the account number. The claim is rejected as the claim omits an essential elements/step(s) in regards to ascertaining or obtaining of a payment card account number that identifies said payment card account owned by the account number.
As per claim 8, the claim recites, in part, receiving a request … to link a payment card to a payment card account owned by the account holder. The claim further recites that this receiving includes receiving a payment card identification number displayed in associated with the payment card. The claim subsequently recites mapping the PAN (e.g. from looking up using the payment card identification number that was received) to a payment card account number that identifies said payment card account owned by the account number. The claim is rejected as the claim omits an essential elements/step(s) in regards to ascertaining or obtaining of a payment card account number that identifies said payment card account owned by the account number.
Furthermore, the scope of the claim is unclear as one of ordinary skill in the art would appreciate that the PAN that is electronically stored in the payment card is that which is owned by the account holder from the recitation of “receiving a request from an account holder to link a payment card to a payment card account owned by the account holder, the receiving of the request including receiving a payment card identification number displayed in association with the payment card” as the request is coming from the account holder. The claim, however, recites mapping the PAN to a payment card account number that identifies said payment card account owned by the account holder. 
 The dependent claims are rejected as they depend on claim(s) above and fail to cure the deficiencies of the parent claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or 
Under Step 1A, claims 1-8 (group I) are directed to a method (i.e. process) while claims 9-16 (group II) are directed to a method (i.e. process). Thus, the claimed inventions are directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.

Step 2A, 1st prong
Claim 1 recites: 
1. A method comprising: 
receiving a request from an account holder to link a payment card to a payment card account owned by the account holder, the receiving of the request including receiving a payment card identification number displayed in association with the payment card; 
using the payment card identification number received in the request to look up a payment token electronically stored in the payment card, said payment card identification number different from said payment token; and 

(Emphasis added on the additional element(s))

Here, the claim recites a method of that results in mapping a payment token to a payment card account number that identifiers payment card account owned by the account holder. This is achieved by receiving a request from an account holder to link a payment card to a payment card account owned by the account holder, wherein the receiving of the request includes receiving a payment card identification number displayed in association with the payment card (e.g. payment card identification number on the payment card) and using this payment card identification number to look up the payment token (e.g. in a data record). As such, the claim recites certain methods of organizing human activities, e.g. commercial interactions/fundamental economic principles or practices. The process also reasonably falls within Mental Processes, e.g. receiving request, using the received information to lookup the payment token from stored information, mapping the identified payment token to a payment card account number as this process could be performed with human mind with pen and pencil.
The other independent claim 9 is significantly similar to claim 1 with exception that instead of payment token is described as PAN. Hence, claim 9 recites abstract idea.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the claim does not recite additional elements. The recitation of payment card in the claim(s) merely provide context of data recited in the claim(s), e.g. payment card identification number displayed in associated with the payment card. Furthermore, the recitation of “payment token electronically stored in the payment card” merely provides description of data that is looked up in data records. These 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claim(s) do not recite additional elements, hence do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claim 2 recites that said payment card includes a biometric reader. This description, however, does not have any manipulative effect on the positive steps that are performed in the recited method.
Similarly, dependent claims 4, 7, 8, and 15-16 describe said payment card. The payment card, however, is recited in terms of purpose of the request, e.g. to link a payment card to a payment card 
Claim 3 further describes a process of defining a PIN for the payment card which also falls within the category of certain methods of organizing human activities, e.g. commercial interactions/fundamental economic principles or practices. Hence, the claim further recites abstract idea.
As per claims 5, 6, 13, and 14, the claims further describe the source of the payment card identification number and/or the payment token is not visually presented on the payment card and do not particularly further limit the steps of in the method.
As per claims 10-12, the claim(s) describe the payment card account, hence further describing the abstract idea.
	For the reasons outlined above, the claims 1-16 are directed to abstract idea without significantly more.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20090043702 (“Bennett”) in view of US Patent Publication No. 20150302410 (“Lacoss-Arnold”).
Per claim 1 and 9, Bennett teaches a method comprising:
receiving a request from an account holder to link a payment card to a payment card account owned by the account holder, the receiving of the request including receiving a payment card identification number displayed in association with the payment card (see ¶0019, rules defined by the user via user interaction module 131; ¶0025, user specified rules;¶0033, user modification of rules;  ¶0035, the mapping of the proxy card identification to individual transaction accounts is managed and maintained by the MSPS … for modification/management by a user; ¶0037, proxy card transaction account setup for the user of the proxy card);
mapping the proxy card identification to a payment card account number that identifies said payment card account owned by the account holder(see ¶0034, the proxy card identification which is mapped to individual transaction account (credit card, debit card); claim 7).
The difference in Bennett and in current claim is that the proxy card identification is mapped to the payment card account number that identifies said payment card account owned by the account in Bennett while in current claim, the payment card identification number is received and used to look up a payment token/PAN electronically stored in the payment card, said payment card identification number different from said token and that the identified payment token is mapped to a payment card account number. In other words, the proxy card identification itself is the PAN. 
¶0019, request includes the identifier associated with the payment card; ¶0029, PAN 404 and identifier; ¶0032, the issuer searches for the identifier in the database to identify PAN for the payment card). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of using the card identifier that is separate from PAN as taught by Lacoss-Arnold to Bennett for the purpose of activation of the payment card and improvement therein resulting in enhancement in security (see ¶0011).
As per claim 3, while Bennett further teaches defining a credential that is applicable to transactions in which the payment card is used (see ¶0047, authentication involves the verification of user credentials and/or credentials provided by a proxy card), Bennett does not specifically teach that the credential is a PIN (personal identification number). The examiner takes Official Notice that PIN is old and well known credential in the art of authentication. Hence, as Bennett teaches defining a credential that is application to transactions in which the payment card is used as described above, it would have been obvious to one of ordinary skill in the art to use any known credentials, including PIN, as credential in the authentication technique in Bennett (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
As per claim 4, Bennett further teaches wherein said payment card does not include a magnetic stripe (see ¶0023, different embodiment of the proxy card, inserts the proxy card into the proxy reader or near field communication and RF tag based interaction).
Moreover, the description of said payment card does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.
As per claims 5 and 13, Lacoss-Arnold further teaches wherein the payment card identification number is printed on the payment card (see Fig. 4).
Moreover, the description of said payment card, e.g. what is printed on the card, does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.
As per claims 6 and 14, Lacoss-Arnold further teaches wherein: the payment card identification number is printed on packaging that contains the payment card; and the payment token stored in the payment card is not visually presented on the payment card (see ¶0011, packaging of a payment card may then include an identifier associated with the payment card; ¶0017, obscures at least a portion of PAN).
Moreover, the description of said payment card, e.g. what is printed on the card, does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.
As per claim 10, Bennett further teaches wherein said payment card account owned by the account holder is a credit account (see ¶0021, credit cards; ¶0025; ¶0034).
As per claim 11, Bennett further teaches wherein said payment card account owned by the account holder is a debit account (see ¶0034, debit card; ¶0037).
As per claim 12, while Bennett teaches that the payment card account is various payment accounts, e.g. credit card accounts, debit card accounts, charge card, etc. (see ¶0034), Bennett does not specifically teach prepaid card account. However, as Lacoss-Arnold teaches various card account including prepaid card (see ¶0004), it would have been obvious to one of ordinary skill in the art to use any known payment account, including prepaid, as payment account as taught in Bennett (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).   	

Claims 2, 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Bennett” in view of “Lacoss-Arnold” in further view of US Patent Publication No. 20050137977 (“Wankmueller”).
Per claim 2, the combination of Bennett and Lacoss-Arnold does not specifically teach wherein said payment card includes a biometric reader. Wankmueller, an analogous art of payment card, discloses payment card that includes a biometric reader (see Fig. 4; ¶0014, biometric reader which is embedded in a payment card; ¶0023). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the biometric reader in the payment card to the payment card as disclosed in Bennett for the purpose of improving schemes for verification of the payer’s identity to prevent fraudulent use (see ¶0006).
Moreover, the description of said payment card does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.
As per claims 7 and 15, Bennett further teaches wherein the payment card is near field communication (see ¶0023) while Wankmueller teaches wherein the payment card is a contactless IC (integrated circuit) payment card (see ¶0020, dual interface – contact and a contactless interface).
Moreover, the description of said payment card does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.
As per claims 8 and 16, Wankmueller further teaches wherein the payment card is a contact IC payment card (see ¶0020, dual interface – contact and a contactless interface).
Moreover, the description of said payment card does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 9,367,834 discloses a proxy card(s) that acts as a trigger to open a virtual wallet stored at the proxy-card payment gateway. A customer payment preferences stores pre-defined customer preferences as to which payment mode(s) to use for a transaction. The proxy-card payment gateway upon receiving payment request from the proxy card identifies at least one desired payment mode to use to make the payment. Also discloses use of PIN;
US Patent No. 7,360,688 discloses a credit card that includes biometric reader and use of PIN;
US Patent Publication 20190156329 discloses a prepaid card and linking of the card to a user account stored in the prepaid card company server; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/STEVEN S KIM/Primary Examiner, Art Unit 3685